                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


SHAYAN SALIM,Individually and on behalf of all
others similarly situated,

       Plaintiff,
                                                         Case No.: l:19-cv-01589-AMD-RLM
       V.
                                                         Hon. Ann M. Donnelly
 MOBILE TELESYSTEMS PJSC, ANDREI A.
 DUBOVSKOV,ALEXEY V. KORNYA,and
 ANDREY KAMENSKY


       Defendants.


               IPROPOSEDl ORDER REGARDING BRIEFING SCHEDULE

       PURSUANT TO THE PARTIES' STIPULATION,IT IS HEREBY ORDERED that the

deadlines set forth in the table below shall govern this case.

                      Event                                              Deadline


               Amended Complaint                        60 Days after the Appointment of Lead
                                                                 Plaintiff and Lead Counsel

   Letter requesting Pre-Motion Conference on           60 Days after the Filing of an Amended
     Anticipated Motion to Dismiss or Other                            Complaint
                     Response

         Opposition to Motion to Dismiss                 45 Days after the Filing of Motion to
                                                                          Dismiss

      Reply in support of Motion to Dismiss           30 Days after the Filing of an Opposition to
                                                                     Motion to Dismiss


      Oral Argument on Motion to Dismiss                To Be Scheduled at Court's Discretion




                                                      s/Ann M. Donnelly
Dated: /            ^    2ol'(
                                                       rON. ANN M. DONNELLY
                                                      U.S.E.D.N.Y.
